DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 5-7, and 15 are objected to because of the following informalities:  
In claim 1, line 20, “the exterior” should be “the exterior surface” for consistency
In claim 5, line 2, “the housing exterior surface” should be “the exterior surface of the housing” for consistency
In claim 6, line 2, “the interior” should be “an interior”
In claim 7, line 2, “the housing exterior surface” should be “the exterior surface of the housing” for consistency
In claim 15, line 24, “the exterior” should be “the exterior surface” for consistency
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

claims 1, 3, 8, 11, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “structure of an adhesive” is indefinite because it is unclear if the structure is an adhesive or if a structure that comprises a layer of adhesive anticipates the claim Claims 2-10 are rejected for incorporating the above limitation due to their respective dependencies on claim 1.
Regarding claim 5, the limitation “the sealing foil” is indefinite because it is unclear if this sealing foil is intended to be a newly introduced sealing foil or if claim 5 is intended to recite “the sealing foil” of claim 2 and should therefore depend on claim 2. For examination purposes, “the sealing foil” of claim 5 will be interpreted as “a sealing foil.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (US 2008/0033393, hereinafter Edwards ‘393), which incorporates Edwards et al (2007/0149925, hereinafter Edwards ‘925) by reference.
Regarding claim 1, Edwards ‘393 discloses:
A drug delivery device (4002; Fig. 6) comprising: a housing (4110) having an exterior surface (4111), and an indicator member (¶0111 – “a proximity sensor” or “any suitable sensor for providing feedback to the electronic circuit system”) arranged to move corresponding to an action performed on or by the drug delivery device (¶0111 – feedback sensors can “output an instruction and/or a status message” based on different criteria from the system, such as when injection is in progress or finished), a flexible carrier foil (4920; Fig. 7; ¶0034 – “a flexible printed circuit board”) comprising an upper and an opposed lower surface (¶0062 – opposite sides of electronic circuit system 4920), and on which is formed or mounted a number of components, comprising one or more of: a conductor (4934), an energy source (4962), electronically controlled communication structure (¶0055 – the foil 4920 includes a visual output device and/or an audio output device, such as LEDs 4958 and audio output device 4956), and a processor (4950) adapted to (i) receive input from the drug delivery device (4002) indicative of indicator member movement (¶0044 – a sensor, such as a proximity, temperature, or optical sensor is “configured to produce an output” when the device engages a user’s body so that the “processor can be prompted to output a predetermined electronic output” when the device is positioned on a user) and (ii) control the communication structure (¶0044, 0045, 0046 – when a signal is triggered by the indicator member, “the processor and is configured to produce an output” in the form of “for example, an alarm, a series of beeps, recorded speech or the like” from the audio output device or a display from LEDs or LCD screens), wherein: at least a portion of the components is formed or mounted on the flexible carrier foil lower surface (¶0056 – the electronic circuit system can be disposed on either side of the label, which is 4920 in the relied upon embodiment. As such, the side of carrier foil 4920 facing intermediate layer 4980 is being interpreted as the lower surface that carries all of the components of the system), and the flexible carrier foil (4920) is mounted on the exterior (4111) of the housing (4110) by structure of an adhesive (¶0060 – the carrier foil 4920 is part of label 4910 as seen in Fig. 8 and “includes an adhesive configured to bond the outer layer 4911 to the outer surface 4111 of the housing 4110”) disposed between the lower surface and the exterior surface (4111) of the housing (4110).
Edwards ‘393 further discloses, by incorporating by reference in ¶0036 Edwards ‘925 which discloses:
a drug-filled cartridge (5100; Fig. 4) or structure for receiving a drug-filled cartridge (9000), the cartridge comprising an outlet (9200) and an axially displaceable piston (4400), drug expelling structure (4000) comprising: a drive member (4300) adapted to engage and axially move the piston (4400) (¶0072 – “medicament actuator 4000 can comprise a plurality of plungers 4300, each of which can be capped with a piston 4400 which can sealingly slide and/or move within a corresponding vial 5100 containing a liquid medicament 5200”) to thereby expel an amount of drug from the cartridge (5100) through the outlet (9200). 
Regarding claim 2, Edwards ‘393 discloses:
The drug delivery device as in claim 1, wherein the flexible carrier foil (4920) is covered at least in part by a sealing foil (4911; ¶0059 – outer layer 4911 is interpreted as a sealing foil because it seals the entirety of label 4910 to the housing 4110) covering the thereon formed or mounted components, whereby a sealed interior space (space between sealing foil 4911 and exterior surface 4111) for the components formed or mounted on the flexible carrier foil (4920) is formed between the housing exterior surface (4111) and the sealing foil (4911).
Regarding claim 3, Edwards ‘393 discloses:
The drug delivery device as in claim 1, wherein the electronically controlled communication structure (¶0055) is in the form of a (i) display adapted to display a time parameter, the processor being adapted to control the display to display a time parameter (¶0077 – the visual output device can be in the form of LEDs 4958 to indicate a predetermined time period for using the device properly), and/or (ii) wireless transmission structure.
Regarding claim 4, Edwards ‘393 discloses:
The drug delivery device as in claim 2, wherein the display and/or the energy source is/are printed onto the carrier foil (4920) (¶0062 – carrier foil 4920 is mounted with “various electronic components” including two LEDs 4958, which are part of the display).
Regarding claim 5, Edwards ‘393 discloses:
The drug delivery device as in claim 1, wherein the sealing foil (4911; ¶0059 – outer layer 4911 is interpreted as a sealing foil because it seals the entirety of label 4910 to the housing 4110) has an edge portion (edges of foil 4911) sealingly mounted on the housing exterior surface (4111) (¶0060 – the adhesive of foil 4911 sealing mount the foil 4911 to the housing exterior surface 4111).
Regarding claim 6, Edwards ‘393 discloses:
The drug delivery device as in claim 1, wherein conductors (4934) are formed in the housing connecting the interior of the housing (4110) and the processor (4950) (¶0075 – electrical conductors 4934 connect the carrier foil 4920 (which includes the processor 4950) to other elements on the interior of the housing 4110, including batteries 4962).
Regarding claim 9, Edwards ‘393 discloses:
The drug delivery device as in claim 1, wherein the portion of the housing exterior surface (4111) on which the carrier foil (4920) is mounted is at least partially curved (Fig. 5 – the device as a whole has an oval cross section, which means at least a portion of the housing exterior surface 4111 is curved).
Regarding claim 10, Edwards ‘393 discloses:
The drug delivery device as in claim 1, wherein the housing (4110) and the carrier foil (4920) comprises corresponding galvanic contact terminals arranged operationally connected to each other (¶0034 – the housing includes batteries which have electrical contact members, which are equivalent to galvanic contact terminals, which connect to electrical contact members  on the carrier foil 4920 to operate the device).
Regarding claim 11, Edwards ‘393 discloses:
An electronic label (4910; Fig. 8) comprising: a flexible carrier foil (4920; Fig. 7; ¶0034 – “a flexible printed circuit board”) comprising an upper and an opposed lower surface (¶0062 – opposite sides of electronic circuit system 4920), and on which is formed or mounted a number of components, comprising one or more of: a conductor (4934), an energy source (4962), electronically controlled communication structure (¶0055 – the foil 4920 includes a visual output device and/or an audio output device, such as LEDs 4958 and audio output device 4956), and a processor (4950) adapted to (i) receive input from the drug delivery device (4002) indicative of indicator member movement (¶0044 – a sensor, such as a proximity, temperature, or optical sensor is “configured to produce an output” when the device engages a user’s body so that the “processor can be prompted to output a predetermined electronic output” when the device is positioned on a user) and (ii) control the communication structure (¶0044, 0045, 0046 – when a signal is triggered by the indicator member, “the processor and is configured to produce an output” in the form of “for example, an alarm, a series of beeps, recorded speech or the like” from the audio output device or a display from LEDs or LCD screens), and an adhesive (¶0060 – the carrier foil 4920 is part of label 4910 as seen in Fig. 8 and “includes an adhesive configured to bond the outer layer 4911 to the outer surface 4111 of the housing 4110”) applied to the lower surface (the side of carrier foil 4920 facing intermediate layer 4980) allowing the label device (4910) to be mounted on an exterior surface (4111; Fig. 4) of a drug delivery device (4002; Fig. 5) (because the layer 4911 has adhesive and is on the lower surface of the carrier foil 4920, there is adhesive on that lower surface that allows the label 4910 to be mounted to the exterior surface 4111), wherein at least a portion of the components is formed or mounted on the flexible carrier foil lower surface (¶0056 – the electronic circuit system can be disposed on either side of the label, which is 4920 in the relied upon embodiment. As such, the side of carrier foil 4920 facing intermediate layer 4980 is being interpreted as the lower surface that carries all of the components of the system).
Regarding claim 12, Edwards ‘393 discloses:
The electronic label as in claim 11, wherein the components include a conductor (4934) formed or mounted on the flexible carrier foil lower surface (¶0062 – conductor 4934 can be mounted or formed on the carrier foil 4920), the adhesive not covering at least a portion of the conductor (¶0066; Fig. 9 – the device further comprises a spacer layer 4980 to space various components and isolate the printed circuit board 4922 from the adhesive layer on outer layer 4911).
Regarding claim 15, Edwards ‘393 discloses:
A method of assembling a drug delivery device (4002; Fig. 5), comprising the steps of: (i) providing: (a) a drug delivery device (4002) comprising: a housing (4110) having an exterior surface (4111), and drug expelling structure (1284; Fig. 2) arranged in the interior of the housing (examiner notes that housing 1110 of Fig. 2 is equivalent to housing 4110 of Fig. 4) and comprising an indicator member (¶0111 – “a proximity sensor” or “any suitable sensor for providing feedback to the electronic circuit system”) arranged to move corresponding to an action performed on or by the drug delivery device (¶0111 – feedback sensors can “output an instruction and/or a status message” based on different criteria from the system, such as when injection is in progress or finished), (b) a label device (4910; Fig. 8) comprising: a flexible carrier foil (4920; Fig. 7; ¶0034 – “a flexible printed circuit board”) comprising an upper and an opposed lower surface (¶0062 – opposite sides of electronic circuit system 4920), and on which is formed or mounted a number of components, comprising one or more of: a conductor (4934), an energy source (4962), electronically controlled communication structure (¶0055 – the foil 4920 includes a visual output device and/or an audio output device, such as LEDs 4958 and audio output device 4956), and a processor (4950) adapted to (i) receive input from the drug delivery device (4002) indicative of indicator member movement (¶0044 – a sensor, such as a proximity, temperature, or optical sensor is “configured to produce an output” when the device engages a user’s body so that the “processor can be prompted to output a predetermined electronic output” when the device is positioned on a user) and (ii) control the communication structure (¶0044, 0045, 0046 – when a signal is triggered by the indicator member, “the processor and is configured to produce an output” in the form of “for example, an alarm, a series of beeps, recorded speech or the like” from the audio output device or a display from LEDs or LCD screens), an adhesive (¶0060 – the carrier foil 4920 is part of label 4910 as seen in Fig. 8 and “includes an adhesive configured to bond the outer layer 4911 to the outer surface 4111 of the housing 4110”) applied to the lower surface (the side of carrier foil 4920 facing intermediate layer 4980) allowing the label device (4910) to be mounted on an exterior surface (4111; Fig. 4) of a drug delivery device (4002; Fig. 5) (because the layer 4911 has adhesive and is on the lower surface of the carrier foil 4920, there is adhesive on that lower surface that allows the label 4910 to be mounted to the exterior surface 4111), wherein at least a portion of the components is formed or mounted on the flexible carrier foil lower surface (¶0056 – the electronic circuit system can be disposed on either side of the label, which is 4920 in the relied upon embodiment. As such, the side of carrier foil 4920 facing intermediate layer 4980 is being interpreted as the lower surface that carries all of the components of the system), (ii) mounting the label device (4910) on the exterior of the housing with the lower surface of the flexible carrier foil (4920) in engagement with the housing exterior surface (4111) (because the label device 4910 is directly engaged with the exterior surface 4111, the lower surface of the carrier foil 4920 is indirectly engaged with the exterior surface 4111). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘393 in view of Bourdelais et al (US 6566024).
Regarding claim 7, Edwards ‘393 discloses the drug delivery device as in claim 1 and further teaches a sealing foil (4911; ¶0059 – outer layer 4911 is interpreted as a sealing foil because it seals the entirety of label 4910 to the housing 4110) that forms a sealed interior space (space between sealing foil 4911 and exterior surface 4111) but is silent regarding the sealing foil being “substantially impermeable to water.” However, Bourdelais teaches a label with electronic conductor (Col. 11:56-59), thus being in the same field of endeavor, which is covered by paper that is further sealed with waterproof coatings (Col. 10:9) in order to protect the label during production (Col. 10:8-12). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the label of Edwards ‘393 to incorporate coatings to make the label substantially impermeable to water in order to protect the elements of the label during device production. 
Regarding claim 8, Edwards ‘393 in view of Bourdelais discloses the drug delivery device as in claim 7, wherein the water sealing properties as taught by Bourdelais as modified in the rejection of claim 7 of the sealing foil and the housing allows the drug delivery device to be fully capable of being arranged in an environment with 90% relative humidity at 20 degrees Celsius for 24 hours without affecting the functionality of the sealed components. Examiner notes that the limitation “arranged in an environment with 90% relative humidity at 20 degrees Celsius for 24 hours without affecting the functionality of the sealed components” is a functional limitation and as a result a device with substantially similar structure would be interpreted by a person of ordinary skill in the art to have sufficient structure to fulfill the claimed functional limitation. 
Regarding claim 13, Edwards ‘393 discloses the electronic label as in claim 11 and further teaches a sealing foil (4911; ¶0059 – outer layer 4911 is interpreted as a sealing foil because it seals the entirety of label 4910 to the housing 4110) but is silent regarding the sealing foil “bonded to the upper surface of the flexible carrier foil and thus covering thereon formed or mounted components, if any.” However, Bourdelais teaches a label with electronic conductor (Col. 11:56-59), thus being in the same field of endeavor, which covers a label with a protective coating in order to protect the label during production (Col. 10:8-12). It would therefore be obvious to cover all exposed sides of a label with said coating to protect the label. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the label of Edwards ‘393 to bond a protective layer on both sides of the flexible carrier foil to cover any components mounted thereon in order to protect the elements of the label during device production.
Regarding claim 14, Edwards ‘393 in view of Bourdelais discloses the electronic label as in claim 13, wherein the sealing foil (4911 of Edwards ‘393) has an edge portion extending from the flexible carrier foil (Fig. 8 – the sealing foil, as modified in view of Bourdelais in the rejection of claim 13 extends past the carrier foil 4920), the edge portion at least partly circumferentially surrounds the carrier foil (Fig. 4 of Edwards ‘393, where sealing foil 4911 as modified in view of Bourdelais extends past the carrier foil 4920), an adhesive being applied to the edge portion allowing the label device (4910; Edwards ‘393) edge portion to be mounted on an exterior surface (4111; Edwards ‘393) of a drug delivery device (4002; Edwards ‘393; ¶0060 – the carrier foil 4920 is part of label 4910 as seen in Fig. 8 and “includes an adhesive configured to bond the outer layer 4911 to the outer surface 4111 of the housing 4110”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783